Grant, J.
{after stating the facts). Under Act No. 7, Pub. Acts 1903, the auditing of bills incurred by the public in case of infectious and dangerous communicable diseases is lodged in the board of supervisors of the county. The local hoard of health is required by said act to keep an itemized and separate statement of expenses and render the same to the board of supervisors by filing the same with the county clerk. The entire responsibility then rests upon the board of supervisors to pass upon the necessity of such expenses, the services performed, the justice and reasonableness thereof, and to allow such *318parts thereof as the board shall deem just. It appears that the itemized bill of relator was presented to the respondent and by the respondent filed with the clerk of the circuit court as the law requires. The certificate to which the board of supervisors objected is' not found in the record, and we cannot therefore determine its sufficiency. The statute does not in terms require any certificate.
The action of the board of health is not affected by the fact of a change in its members; ■ and such change is no objection to this proceeding on the part of. relator. If relator’s itemized statement was rendered to the board of supervisors by the authority of the respondent, it was the duty of the board of supervisors to proceed to audit the account. If the employment of the relator by the respondent was denied, an issue of fact is presented for the determination of the board of supervisors, and it is the duty of the latter board to determine whether the board of health made a contract for the relator’s services. Act No. 7 refers all such issues of fact to the board of supervisors. We have not before us a case where a board of he'alth denies á contract, and for that reason refuses to make the statement to the board of supervisors. An itemized statement was rendered. Upon this record the relator’s account is properly before the board of supervisors for action, and they should proceed to hear it. Sawyer v. Village of Manton, 145 Mich. 272.
The order of the circuit court is affirmed.
Carpenter, C. J., and McAlvay, Blair, and Moore, JJ., concurred.